At the time of the commencement of this action in August, 1952, and during its pendency there were before the State Labor Relations Board undetermined proceedings to decide certification of the collective bargaining agent on behalf of plaintiffs’ employees. The record amply supports Special Term’s finding that the prime purpose of the picketing was to coerce plaintiffs into entering into exclusive bargaining agreements with the defendant unions, while *806a rival union was contesting a certification, proceeding before the State Labor Relations Board with respect to the exclusive bargaining agent. Such picketing was clearly unlawful (Goodwins, Inc., v. Hagedorn, 303 N. Y. 300, 304, 305). Judgment unanimously affirmed, with costs. Concur — Cohn, J. P., Callahan, Breitel, Botein and Rabin, JJ.